                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                             UNITED STATES DISTRICT COURT
                                   9                          NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         JESSICA LYNN CARVER,
                                  11                                                    Case No. 18-06891 EJD (PR)
                                                       Petitioner,
                                  12                                                    ORDER TO SHOW CAUSE
Northern District of California




                                                 v.
 United States District Court




                                  13

                                  14     UNITED STATES OF AMERICA,
                                  15                  Respondent.
                                  16

                                  17

                                  18          Petitioner, a federal prisoner at the Federal Correctional Institution (“FCI”) in
                                  19   Dublin, California, filed in pro se a “Request for Credit of Home Monitoring System
                                  20   Time,” which would advance her release date by 10 months, in the Western District of
                                  21   Washington. (Docket No. 1.) The matter was construed as a petition for writ of habeas
                                  22   corpus under 28 U.S.C. § 2241 and transferred to this Court. (Docket No. 3.)
                                  23          Because the petition was silent with respect to the exhaustion of administrative
                                  24   remedies, the Court directed Petitioner to show cause why the petition should not be
                                  25   dismissed for failure to exhaust administrative remedies before filing the instant petition.
                                  26   (Docket No. 9.) Petitioner has filed a response, providing copies of documents purporting
                                  27   to show that she exhausted administrative remedies in a timely manner. (Docket No. 10.)
                                  28   ///
                                   1                                           DISCUSSION
                                   2   A.     Standard of Review
                                   3          Review of the execution of a federal sentence is properly brought as a petition under
                                   4   28 U.S.C. § 2241. See United States v. Giddings, 740 F.2d 770, 772 (9th Cir. 1984)
                                   5   (presentence time credit claim). This Court may entertain a petition for writ of habeas
                                   6   corpus from a person “in custody in violation of the Constitution or laws or treaties of the
                                   7   United States.” 28 U.S.C. § 2241(c)(3). This power extends to reviewing challenges to
                                   8   the Board of Parole’s decisions regarding execution of federal criminal sentences,
                                   9   including calculation of release date. See Hernandez v. Campbell, 204 F.3d 861, 864 (9th
                                  10   Cir. 2000). The court shall “award the writ or issue an order directing the respondent to
                                  11   show cause why the writ should not be granted, unless it appears from the application that
                                  12   the applicant or person detained is not entitled thereto.” 28 U.S.C. § 2243. Summary
Northern District of California
 United States District Court




                                  13   dismissal is appropriate only where the allegations in the petition are vague or conclusory,
                                  14   palpably incredible, or patently frivolous or false. See Hendricks v. Vasquez, 908 F.2d
                                  15   490, 491 (9th Cir. 1990).
                                  16   B.     Legal Claims

                                  17          Petitioner seeks modification of her release date from January 26, 2021, to March

                                  18   26, 2020. (Pet. at 1.) Petitioner claims that if the Court takes into account prior custody

                                  19   credit, she would be entitled to the earlier release date. (Id. at 2.) Liberally construed, this

                                  20   claim is cognizable and merits an answer from Respondent.

                                  21

                                  22                                              CONCLUSION

                                  23          For the foregoing reasons and for good cause shown,

                                  24          1.     The Clerk shall serve by mail a copy of this order and the petition and all

                                  25   attachments thereto on Respondent and Respondent’s attorney, the United States Attorney

                                  26   for the Northern District of California. The Clerk also shall serve a copy of this order on

                                  27   Petitioner.

                                  28                                                  2
                                   1            2.       Respondent shall file with the court and serve on Petitioner, within sixty (60)
                                   2   days of the issuance of this order, an answer showing cause why a writ of habeas corpus
                                   3   should not be issued. Respondent shall file with the answer and serve on Petitioner a copy
                                   4   of all portions of Petitioner’s federal criminal record that are relevant to a determination of
                                   5   the issues presented by the petition.
                                   6            If Petitioner wishes to respond to the answer, she shall do so by filing a traverse
                                   7   with the Court and serving it on Respondent within thirty (30) days of his receipt of the
                                   8   answer.
                                   9            3.       Respondent may file a motion to dismiss on procedural grounds in lieu of an
                                  10   answer. If Respondent files such a motion, Petitioner shall file with the Court and serve on
                                  11   Respondent an opposition or statement of non-opposition within twenty-eight (28) days of
                                  12   receipt of the motion, and Respondent shall file with the court and serve on Petitioner a
Northern District of California
 United States District Court




                                  13   reply within fourteen (14) days of receipt of any opposition.
                                  14            4.       It is Petitioner’s responsibility to prosecute this case. Petitioner is reminded
                                  15   that all communications with the Court must be served on Respondent by mailing a true
                                  16   copy of the document to Respondent’s counsel. Petitioner must keep the Court and all
                                  17   parties informed of any change of address by filing a separate paper captioned “Notice of
                                  18   Change of Address.” She must comply with the Court’s orders in a timely fashion.
                                  19   Failure to do so may result in the dismissal of this action for failure to prosecute pursuant
                                  20   to Federal Rule of Civil Procedure 41(b).
                                  21            5.       Upon a showing of good cause, requests for a reasonable extension of time
                                  22   will be granted provided they are filed on or before the deadline they seek to extend.
                                  23            IT IS SO ORDERED.
                                  24   Dated: _____________________
                                                2/20/2020                                    ________________________
                                                                                             EDWARD J. DAVILA
                                  25
                                                                                             United States District Judge
                                       Order to Show Cause
                                  26   PRO-SE\EJD\HC.18\06891Carver.2241_osc

                                  27

                                  28                                                     3
